DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s response filed May 30, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 126-127, 129-135 and 137-145 are currently pending.  Claims 143-145 are withdrawn. Claims 1-125, 128 and 136 are cancelled.  Claims 126, 127, 129-135 and 137-142 are currently amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2022 and May 30, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The corrected drawing sheets submitted May 30, 2022 are in compliance with 37 CFR 1.121(d). Therefore, the objection to the drawings is withdrawn.

Specification – Objection Withdrawn
Applicant’s amendment submitted May 30, 2022 obviates the previous objection to the specification.
Claim Objections -Withdrawn
Applicant has amended claim 129 to remove the “period” between the number “127” and the word “wherein”.  Given that claim 129 already ends with a period, the period after “127”.
Applicant has cancelled claim 136 and has amended claims 135 and 137 to recite the phrase “the collagen composition”. 
 Applicant’s amendments obviate the previous objection to claims 127, 135 and 137.

Claim Interpretation
Claims 126 and 140-142 recite the phrase “synthetic fibrillar collagen network”.  Although Applicant’s disclosure (paragraph [0006]) refers to synthetic polymers, including polycaprolactone and poly(lactic-co-glycolic) acid, it is noted that Applicant’s disclosure does not provide a specific definition regarding the term “synthetic” or “synthetic fibrillar collagen network”.  It is noted that the dictionary definition of “synthetic” includes the meanings ‘relating to or involving synthesis’, ‘relating to, or produced by chemical or biochemical synthesis’ or ‘something resulting from synthesis rather than occurring naturally’ (Merriam-Webster: definition of “synthesis”; see PTO-892).  Thus, Applicant’s use of the term “synthesis” is directed to the manner in which the fibrillar collagen network has been produced, i.e. a product-by-process limitation.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the collagen has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the collagen, rather any composition comprising a fibrillar collagen network having some aligned collagen fibrils would appear to read on the synthetic collagen.

Claims 134-135 and 137-139 recite the phrase “tissue implant”.  It is noted that claims 134-135 and 137-139 are directed to a composition, per se.  Although claims 134-135 and 137-139 recite the phrase “tissue implant”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, e.g., “tissue implant”, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02

Likewise, regarding claims 134-135 and 137, and the phrase “for human or veterinary use”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  

Regarding claim 140, it is noted that the claim is directed to a composition, per se, i.e. A synthetic fibrillar collagen network composition comprising aligned collagen fibrils. Although claim 140 recites the composition is prepared by a process comprising extruding a polymerizable oligomeric collagen solution to form a solid collagen construct wherein the solid collagen construct comprises aligned collagen fibrils, these limitations are directed to the manner by which the product has been produced.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product by process limitations are considered, the process imparts the features of forming a solid collagen composition having some number of aligned collagen fibrils.  Thus, any composition comprising solid collagen having some aligned collagen fibrils would appear to read on the claimed composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 138 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended claim 138 to now recite “The tissue implant of claim 137, wherein the tissue comprises muscle, skeletal muscle, nerve, tendon, or ligament cells.”
Applicant’s amendment provides appropriate clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Maintained
Claims 126-127, 129-135 and 137-142 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. 
The rejection has been updated in view of Applicant’s amendment submitted May 30, 2022.
The rationale set forth below conforms to current Office practice for examination of claims under § 101.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.  All of the claims are directed to a statutory category, e.g., a composition (Step 1: YES).  
The next part of the analysis involves whether the claimed invention recites or is directed to one or more judicial exceptions (Step 2A, prong one).
Claims 126 and 134:  Claim 126 has been amended to recite the collagen composition comprises a synthetic fibrillar collagen network that consists of aligned collagen fibrils (claim 126). Claim 134 is directed to a tissue implant comprising the collagen composition of claim 126.
	As is recognized by the instant specification (paragraphs [0043], [0048] and [0067]), the collagen can be obtained from pigs, bovine (cows) and humans.
Further regarding claims 126 and 134 and the limitation that the collagen composition comprises a network of aligned collagen fibrils, it is noted that JPK Instruments, Collagen: levels of structure and alignment (previously cited), evidences that collagen molecules align along the axis and group to form collagen fibrils, and the collagen fibrils also align to form the tough micron-sized collagen fibers found in ligaments (Collagen structure and function, left column, third paragraph, page 1 of 6).  JPK Instruments at Figs. 1-3 further illustrate the aligned collagen fibrils.
Lee et al (Journal of Anatomy (2019) 234, pp 252-262; see PTO-892), further evidences that native collagen fibril networks, obtained from tendons, are aligned (Fig. 2., Fig. 4 and Fig. 6; Histology, left column, first paragraph, page 254; Results, SHG evaluation of fiber structure and cell morphology, page 255).
Thus, Applicant’s claimed fibrillar collagen network that consists of aligned collagen fibrils encompasses a naturally occurring network of aligned collagen fibrils.
Further regarding claims 126 and 134, as discussed above at Claim Interpretation, although the claims recite the phrase “synthetic fibrillar collagen network”, Applicant’s specification does not provide a specific definition regarding the term “synthetic” or “synthetic fibrillar collagen network”. There is no indication in the specification that the collagen has been modified, e.g. genetically modified, or altered in any manner that is markedly different than natural aligned collagen fibrils.  
As set forth above at Claim Interpretation, that the dictionary definition of “synthetic” includes the meanings ‘relating to or involving synthesis’, ‘relating to, or produced by chemical or biochemical synthesis’ or ‘something resulting from synthesis rather than occurring naturally’ (Merriam-Webster: definition of “synthesis”; see PTO-892).  Thus, Applicant’s use of the term “synthetic” encompasses a man-made product. 
However, man-made products identical to a naturally occurring product does not have markedly different characteristics (Nature-Based Products, 9. Cells, Example claim 1).  Thus, the claimed fibrillar collagen network having aligned fibrils is a product of nature exception.
	Further regarding claim 134 and the limitation that the composition is a tissue implant for human or veterinary use, it is noted, as set forth above at Claim Interpretation, the phrases “tissue implant” and “for human or veterinary use” are considered only to be directed to intended use which does not further define or limit the composition, per se.  
Thus, the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 127, 129 and 135:  Claim 127 depends directly from claim 126 and further defines the collagen composition as further comprising cells (natural product). Claim 129 depends directly from claim 127 and further defines the collagen composition as further having cells embedded within the fibrillar collagen network.  Claim 135 depends directly from claim 127 and further defines the composition is a tissue implant.  Claim 135 does not recite any additional elements other than the collagen composition of claim 127.  As recognized by the instant specification at paragraphs [0004] and [0023], the cells can be obtained from native muscle biopsies or adipose tissue, for example.  
Therefore, the claim as a whole, considering all claim elements both individually and in combination, does not amount to significantly more than the combination of two natural products.  There is no indication in the specification that, in combining the collagen and cells, any characteristics (structural, functional, or otherwise) are developed by either the collagen, or the cells.  The combination does not appear to improve or change in any way each component’s natural functioning. Thus, the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Further regarding claim 135 and the limitation that the composition is a tissue implant for human or veterinary use, it is noted, as set forth above at Claim Interpretation, the phrases “tissue implant” and “for human or veterinary use” are considered only to be directed to intended use which does not further define or limit the composition, per se.  
Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 130-133: Claims 130-133 further defines the cell types, e.g. stem cells, muscle cells.  The cell types are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of two natural products. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claim 137: Claim 137 depends from claim 129. Claim 137 does not recite any additional elements other than the compositions recited in claim 129.  Claim 137 further defines the composition is a tissue implant for human or veterinary use.  However, as discussed above regarding claims 134 and 135, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se. Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claim 138:  Claim 138 further defines the type of tissue, e.g. muscle, nerve.  The tissue types are recited in a general manner. There is no indication that the tissue types are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the natural counterpart. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claim 139:  Claim 139 depends from claim 138 and further defines the cell types.  The cell types are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of two natural products. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claim 140: As discussed above at Claim Interpretation, it is noted that claim 140 is directed to a composition, per se, i.e. A synthetic fibrillar collagen network composition comprising aligned collagen fibrils. Although claim 140 recites the composition is prepared by a process comprising extruding a polymerizable oligomeric collagen solution to form a solid collagen construct wherein the solid collagen construct comprises aligned collagen fibrils, these limitations are directed to the manner by which the product has been produced.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product by process limitations are considered, the process imparts the features of forming a solid collagen composition having some number of aligned collagen fibrils.  As set forth above regarding claim 126, such a composition does not have markedly different characteristic from what occurs in nature and is a "product of nature" exception.  Thus, the claimed composition does not have markedly different characteristic from what occurs in nature and is a "product of nature exception.   
Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Claims 141 and 142:  Claim 141 depends from claim 140 and further defines the claimed composition further comprises cells.  The cells are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of two natural products. Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
Further regarding claim 142, claim 142 further defines the types of cells, e.g. stem cells, progenitor cells.  However, the cell types are recited in a general manner. There is no indication that the cells are markedly different from their natural counterparts.  Therefore, the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the combination of natural products. 
Thus, the claimed composition does not have markedly different characteristics from what occurs in nature and is a "product of nature" exception.  Accordingly, the claims are directed to an exception (Step 2A, prong one: YES).  
The next part of the analysis involves whether the claimed invention recites additional elements that integrate the judicial exception into a practical application (Step 2A, prong two).
Given the claims are directed to a composition, the claims do not recite additional steps that integrate the judicial exception into a practical application (Step 2A, prong two: No).
The final part of the analysis involves whether the claimed invention, as a whole, recite something “significantly more” than the judicial exceptions (Step 2B).  
In view of the above and considered as a whole, the claimed composition does not have markedly different characteristics from what occurs in nature and such elements discussed above are not significantly more than the indicated judicial exceptions.  Thus, the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. 101 (Step 2B: NO).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Rejection Maintained
Claim(s) 126, 134 and 140 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al., (US 2015/0105323, previously cited; IDS 11/24/2021) (“Novak”).
Claims 128 and 136 have been cancelled and are no longer included in the rejection.  It is noted the rejection has been updated in view of Applicant’s amendment.  
Novak is directed to an engineered collagen composition (Abstract).
Regarding claims 126 Novak discloses a composition prepared from pig skin oligomer collagen. The collagen was polymerized at a concentration of 5 mg/ml prior to being subjected to confined compression. The fibril microstructure of the collagen composition was determined, and as shown in FIGURE. 1, a gradient was observed with densification and fibril alignment near the upper construct regions, progressing to a random homogenous, low-fibril density within the lower region of the construct. Novak’s FIGURE. 2 illustrates the collagen fibril network that consists of aligned collagen fibrils.  Novak’s FIGURE. 3 shows the high density and low density regions (Example 1, paragraphs [0176]-[0178]).  Novak’s FIGURE. 3 illustrates the high-density regions result in fibril aggregates that are aligned in the horizontal direction (paragraph [0094]). Thus, Novak teaches a collagen composition comprising fibrillar collagen network that consists of aligned collagen fibrils.
As to the limitation that the fibrillar collagen network is synthetic, it is noted as set forth above at Claim Interpretation, the dictionary definition of “synthetic” includes the meanings ‘relating to or involving synthesis’, ‘relating to, or produced by chemical or biochemical synthesis’ or ‘something resulting from synthesis rather than occurring naturally’ (Merriam-Webster: definition of “synthesis”; see PTO-892).  Thus, Applicant’s use of the term “synthetic” encompasses a man-made composition and is directed to the manner in which the fibrillar collagen network has been produced, i.e. a product-by-process limitation.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.
In the instant case, the method by which the collagen has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the fibrillar collagen network, rather any composition comprising a fibrillar collagen network having some aligned collagen fibrils would appear to read on the synthetic collagen.


Thus, Novak’s composition disclosed at Example 1 is a collagen composition comprising polymerized oligomeric collagen having a fibrillar collagen network and aligned collagen fibrils, thus anticipating claim 126.
Regarding claim 134, claim 134 depends from claim 126.  As set forth above at Claim Interpretation, although claims 134 recites the limitation “A tissue implant for human or veterinary use”, this limitation is considered only to be directed to intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
It is additionally noted that claim 134 does not recite any additional components other than the collagen compositions recited in claim 126.  As set forth immediately above, Novak anticipates the composition recited in claims 126, therefore Novak also anticipates claim 134.
Regarding claim 140, it is noted as set forth above at Claim Interpretation, 
if the product by process limitations are considered, the process imparts the features of forming a solid/polymerized collagen composition having some number of aligned collagen fibrils.  Therefore, Novak’s composition comprising polymerized oligomeric collagen having a fibrillar collagen network and aligned collagen fibrils disclosed at Example 1, anticipates claim 140.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Maintained
Claims 127, 129-133, 135, 137-139, 141 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as applied to claims 126, 134 and 140, as set forth above.
The teaching of Novak is set forth above and anticipates claims 126, 134 and 140.
Regarding claims 127, 129-131, 141 and 142 and the limitations regarding the composition further comprising cells (claims 127 and 141), and specifically stem cells (claims 130, 131 and 142), it is noted that Novak’s Example 1 does not further disclose the collagen composition comprising cells. However, Novak’s Example 7 (paragraphs [0208]-[0209]) teaches preparing a cellularized high-density collagen composition wherein human adipose-derived stem cells were added to the collagen oligomer solution prior to polymerization.
Thus, Novak does render obvious an engineered collagen composition comprising polymerized oligomeric collagen having a fibrillar collagen network and aligned collagen fibrils and further comprising adipose-derived stem cells, that is, Novak teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising a collagen composition comprising polymerized oligomeric collagen having fibrillar collagen network and aligned collagen fibrils and further comprising adipose-derived stem cells is within the scope of the teachings of Novak, and thus renders the invention of claims 127, 129-131, 141 and 142 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine the collagen composition with adipose-derived stem cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Novak.
Further regarding claim 129 and the limitation that the cells are embedded within the fibrillar collagen network, it is noted that Novak’s Example 7 discloses human adipose-derived stem cells were added to the collagen oligomer solution prior to polymerization, therefore it is considered that at least some portion of the cells would be embedded within the network upon polymerization, thus meeting the limitation of claim 129.
Further regarding claim 141 and the limitation that the cells are attached to said fibrillar collagen network, it is noted that Novak’s Example 7 discloses human adipose-derived stem cells (adherent cells) were added to the collagen oligomer solution prior to polymerization, therefore it is considered that at least some portion of the cells would be attached to said fibrillar collagen network, thus meeting the limitation of claim 141.
Regarding claims 132-133 and the limitation directed to the claimed cell types, it is noted that although Novak’s teaching at Example 7 discloses the composition further comprising adipose-derived stem cells, Novak’s Example 7 does not further teach the cells are muscle, skeletal muscle, nerve, tendon, or ligament cells, as recited in claims 132 and 133.  However, Novak’s Example 14 (paragraph [0231]) teaches the combination of the engineered collagen composition and smooth muscle cells.
Thus, Novak’s teaching as a whole does render obvious an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils and further comprising muscle cells, that is, Novak teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a composition comprising an engineered collagen composition comprising polymerized oligomeric collagen having aligned collagen fibrils and further comprising muscle cells is within the scope of the teachings of Novak, and thus renders the invention of claim 132-133 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to combine the collagen composition with cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Novak.
Regarding claims 135 and 137, as set forth above at Claim Interpretation, although claims 135 and 137 recite the limitation “A tissue implant for human or veterinary use”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
It is additionally noted that claims 135 and 137 do not recite any additional components other than the collagen compositions recited in claims 127 and 129, respectively.  As set forth immediately above, Novak renders obvious the compositions recited in claims 127 ad 129, therefore Novak also renders obvious claims 135 and 137.
Regarding claim 138, Novak’s Example 14 teaches seeding the collagen construct with smooth muscle cells, thus Novak’s teaching renders obvious the tissue implant is muscle tissue, thus meeting the limitation of claim 138.
Regarding claim 139, as set forth above regarding claims 132 and 133, Novak’s Example 7 teaches the cells are adipose-derived stem cells, thus meeting the limitation of claim 139.
Response to Remarks
Rejection under 35 USC 101:
Applicant has traversed the rejection of record on the grounds that the claimed synthetic fibrillar collagen network that consists of aligned collagen fibrils is distinct from natural collagen compositions since it is synthesized from molecular collagen compositions that are purified and polymerizable, that it is devoid of cellular components and other component molecules naturally found with collagen-comprising extracellular matrix components of tissues, as discussed at Applicant’s remarks (pages 9-10).
Applicant’s remarks have been fully considered, but are not found persuasive.
It is first noted that the claims as currently written do not require the collagen composition is devoid of cellular components and other extracellular matrix components and the specification does not disclose such.
Further, in response to Applicant’s remarks, it is noted as set forth at MPEP 2106.04(c)(II)(C)(2), the mere isolation of a nature-based product is not enough to make the isolated product markedly different.  The claimed collagen composition is not different enough from what exists in nature, particularly in view of the cited references to JPK and Lee, as set forth above.

Further, as to Applicant’s remarks regarding the cited reference to JPK, as discussed at Applicant’s remarks (pages 9-10), Applicant’s remarks have been fully considered, but are not found persuasive in view of the updated rejection set forth above.
Specifically, Fig 2. Vertical deflection, clearly illustrates aligned collagen fibrils, regardless if a few are crossing other fibrils, even those fibrils are aligned with each other. Fig. 10 of JPK further illustrates the aligned fibril network.
Moreover, as set forth above, Lee further evidences the fibrillar collagen network that consists of aligned collagen fibrils.  (Fig. 2., Fig. 4 and Fig. 6; Histology, left column, first paragraph, page 254; Results, SHG evaluation of fiber structure and cell morphology, page 255).

As to Applicant’s remarks regarding claim 140, Applicant asserts the claimed composition provides superior results for supporting cell growth upon implanting into subjects, having low antigenicity and immunogenicity, thus claim 140 is note directed to an exception, as discussed at Applicant’s remarks (page 10).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is first noted the claims are not directed to methods of implantation and the claims as currently written do not recite any limitations regarding reduced antigenicity or immunogenicity, and the specification does not discuss such properties.

Rejection under 35 USC 102(a)(1):
Applicant has traversed the rejection of record on the grounds that the process used by Applicant, i.e. extrusion, results in a collagen composition having a lower density of collagen fibrils, as compared to the prior art density of collagen fibrils since Novak teaches the application of compression, as discussed at Applicant’s remarks (page 11).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response, as discussed above at the rejection of claim 140, the limitation directed to preparing the composition by extruding is a product by process limitation.
In the instant case, if the product by process limitations are considered, the process imparts the features of forming a solid/polymerized collagen composition having a network of some number of aligned collagen fibrils.  
The claims as currently written are not limited to any specific fibril density and do not recite any specific concentration of collagen associated with fibril density.  It is noted that the specification at paragraph [0056] discloses the extrusion process includes collagen concentrations (density) ranging from about 0.1 mg/ml to 40 mg/ml.

Further regarding Applicant’s remarks that the extrusion process produces a fibrillar collagen network of uniform character, wherein the fibrils are aligned throughout the collagen network, as discussed at Applicant’s remarks (page 11), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that claims, as currently written do not require a network of uniform character, or wherein fibrils are aligned throughout the collagen network. Therefore, the claims do not exclude the collagen composition disclosed by Novak.

Rejection under 35 USC 103:
Regarding the rejection of claims 127, 129-133, 135, 137-139, 141 and 142, Applicants rely on the arguments used in traversing the above rejection of claims 126, 134 and 140 to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.
 
Conclusion
No claim is allowed.  No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Primary Examiner, Art Unit 1633